MEMORANDUM **
Warden Cal. A. Terhune appeals the district court’s order requiring prison officials to correct a misstatement in the administrative record of state prisoner Tony Trujillo. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s legal conclusions in granting a permanent injunction. Scott v. Pasadena Unified Sch. Dist., 306 F.3d 646, 653 (9th Cir.2002). We affirm.
Prison officials concede that they issued a director level decision erroneously stating that Trujillo was disciplined for possession of drugs when he was in fact disciplined for refusing to submit to drug testing. The district court properly ordered the prison to remove this incorrect information from Trujillo’s prison inmate file. See Burnsworth v. Gunderson, 179 F.3d 771, 775 (9th Cir.1999) (upholding district court’s expungement order while acknowledging that prisoner did not demonstrate cognizable liberty interest).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.